Lawrence, Judge:
It has been agreed between the parties hereto that the issues relating to this appeal for reappraisement are the same in all material respects as those decided in United States v. Alfred Dunhill of London, Inc., 32 C. C. P. A. (Customs) 187, C. A. D. 305, and that the record therein may be incorporated herein.
It has been further agreed between the parties that there is no foreign value, export value, or United States value, as those values are defined in section 402 (c), (d), and (e), respectively, of the Tariff Act of 1930, for the importation in question.
Upon the agreed facts, I find that cost of production, as that value is defined in section 402 (f) of said act, is the proper basis for determining the value of the merchandise covered by this appeal, and that such value is 76 shillings plus 10 percent, plus 8 percent, per dozen pairs, plus the cost of boxes, cases, and packing, as invoiced.
Judgment will be entered accordingly.